Exhibit 10.75

Compensation Arrangements with Named Executive Officers

Base Salaries

Effective October 1, 2015, Frederick W. Smith’s annual base salary will be
increased by 1.5%, and each other named executive officer’s annual base salary
will be increased by 3%. As a result, effective October 1, 2015, the new annual
base salaries of FedEx’s named executive officers will be as follows:

 

Name and Current Position

   Base Salary  

Frederick W. Smith

Chairman, President and

Chief Executive Officer

     $1,285,968   

Alan B. Graf, Jr.

Executive Vice President and

Chief Financial Officer

     $929,868   

David J. Bronczek

President and Chief Executive Officer – FedEx Express

     $970,356   

T. Michael Glenn

Executive Vice President,

Market Development and

Corporate Communications

     $858,360   

Robert B. Carter

Executive Vice President,

FedEx Information Services and

Chief Information Officer

     $785,844   

Fiscal 2016 Annual Incentive Compensation Program

Chairman, President and Chief Executive Officer

Mr. Smith’s fiscal 2016 annual incentive compensation (“AIC”) payout opportunity
will be based on the achievement of corporate objectives for company financial
performance for the fiscal year, subject to adjustment by the independent
members of the Board of Directors as described below.

The independent members of the Board of Directors, upon the recommendation of
the Compensation Committee, may adjust Mr. Smith’s bonus amount upward or
downward based on their annual evaluation of Mr. Smith’s performance, including
the quality and effectiveness of his leadership, the execution of key strategic
initiatives and the following corporate performance measures:

 

  •  

FedEx’s stock price performance relative to the Standard & Poor’s 500 Composite
Index, the Dow Jones Transportation Average, the Dow Jones Industrial Average
and competitors;



--------------------------------------------------------------------------------

  •  

FedEx’s stock price to earnings (P/E) ratio relative to the Standard & Poor’s
500 Composite Index, the Dow Jones Industrial Average and competitors;

 

  •  

FedEx’s market capitalization;

 

  •  

FedEx’s revenue and operating income growth (excluding certain unusual items and
the year-end mark-to-market accounting adjustment for defined benefit pension
and other postretirement plans (the “MTM Adjustment”)) relative to competitors;

 

  •  

FedEx’s free cash flow (excluding business acquisitions), return on invested
capital (excluding certain unusual items and the MTM Adjustment), and weighted
average cost of capital;

 

  •  

Analyst coverage and ratings for FedEx’s stock;

 

  •  

FedEx’s U.S. and international revenue market share;

 

  •  

FedEx’s reputation rankings by various publications and surveys; and

 

  •  

Each FedEx business segment’s achievement of corporate objectives for financial
performance under the fiscal 2016 AIC program.

None of these factors will be given any particular weight in determining whether
to adjust Mr. Smith’s bonus amount.

Mr. Smith’s fiscal 2016 AIC payout will be based on the following company
financial performance measures (subject to adjustment as described above):

 

  •  

FedEx Express Segment Operating Income: Mr. Smith’s fiscal 2016 AIC payout is
conditioned upon the achievement of the FedEx Express segment operating income
threshold objective for Mr. Smith under the fiscal 2016 AIC program.

 

  •  

Consolidated Operating Income: If the FedEx Express segment operating income
threshold objective for Mr. Smith under the fiscal 2016 AIC program is achieved,
Mr. Smith’s AIC payout opportunity will be tied to the achievement of corporate
objectives for consolidated operating income (excluding the MTM Adjustment),
subject to the maximum payout opportunity. The consolidated operating income
target objective under the fiscal 2016 AIC program is the same as the fiscal
2016 business plan objective for consolidated operating income (excluding, in
each case, the MTM Adjustment). Subject to achievement of the FedEx Express
segment operating income threshold objective for Mr. Smith and any adjustment by
the independent directors as described above, Mr. Smith’s minimum fiscal 2016
AIC payout will be 50% of his target payout.

 

2



--------------------------------------------------------------------------------

Mr. Smith’s AIC bonus target for fiscal 2016 is 130% of his base salary actually
paid during fiscal 2016, with a maximum payout of 200% of his target bonus.

Other Named Executive Officers

Mr. Bronczek’s fiscal 2016 AIC target payout opportunity will be based on the
achievement of corporate objectives for FedEx Express segment operating income
for fiscal 2016. The FedEx Express segment operating income target objective
under the fiscal 2016 AIC program is the same as the fiscal 2016 business plan
objective for FedEx Express segment operating income. Above-target payouts for
Mr. Bronczek will be tied to the achievement of corporate objectives for
consolidated operating income (excluding the MTM Adjustment), subject to the
maximum payout opportunity. Mr. Bronczek’s fiscal 2016 AIC payout opportunity is
not subject to a floor.

The fiscal 2016 AIC payout opportunity for each of Messrs. Graf, Glenn and
Carter will be based on the achievement of corporate objectives for consolidated
operating income (excluding the MTM Adjustment), subject to a minimum payout of
50% of his target payout (as it may be adjusted as described below) and the
maximum payout opportunity.

Mr. Smith may adjust each officer’s bonus amount based on the achievement of
individual performance objectives established at the beginning of the fiscal
year. Mr. Smith will determine the achievement level of each officer’s
individual objectives at the conclusion of fiscal 2016.

Mr. Bronczek’s AIC bonus target for fiscal 2016 is 100% of his base salary
actually paid during fiscal 2016, with a maximum payout of 200% of his target
bonus. The fiscal 2016 AIC bonus target for each of Messrs. Graf, Glenn and
Carter is 90% of their respective base salary actually paid during fiscal 2016,
with a maximum payout of 200% of the target bonus.

Long-Term Incentive Program

LTI Payout Opportunities

FedEx’s long-term incentive (“LTI”) plans for the three-fiscal-year periods 2014
through 2016, 2015 through 2017 and 2016 through 2018 provide long-term cash
bonus opportunities to members of upper management, including the named
executive officers, upon the conclusion of fiscal 2016, 2017 and 2018,
respectively, if certain aggregate fully diluted earnings per share (“EPS”)
goals established by the Board of Directors are achieved with respect to those
periods. No amounts can be earned for the fiscal 2014 through 2016, 2015 through
2017 and 2016 through 2018 plans until 2016, 2017 and 2018, respectively,
because achievement of the EPS goals can only be determined following the
conclusion of the applicable three-fiscal-year period.

 

3



--------------------------------------------------------------------------------

The following table sets forth the potential future payouts to each of FedEx’s
named executive officers under FedEx’s LTI plans:

 

          Potential Future Payouts  

Name

   Performance
Period    Threshold
($)      Target
($)      Maximum
($)  

Frederick W. Smith

   FY2014–FY2016      1,000,000         4,000,000         6,000,000      
FY2015–FY2017      1,000,000         4,000,000         6,000,000      
FY2016–FY2018      1,000,000         4,000,000         6,000,000   

Alan B. Graf, Jr.

   FY2014–FY2016      300,000         1,200,000         1,800,000      
FY2015–FY2017      300,000         1,200,000         1,800,000      
FY2016–FY2018      300,000         1,200,000         1,800,000   

David J. Bronczek

   FY2014–FY2016      375,000         1,500,000         2,250,000      
FY2015–FY2017      375,000         1,500,000         2,250,000      
FY2016–FY2018      375,000         1,500,000         2,250,000   

T. Michael Glenn

   FY2014–FY2016      300,000         1,200,000         1,800,000      
FY2015–FY2017      300,000         1,200,000         1,800,000      
FY2016–FY2018      300,000         1,200,000         1,800,000   

Robert B. Carter

   FY2014–FY2016      300,000         1,200,000         1,800,000      
FY2015–FY2017      300,000         1,200,000         1,800,000      
FY2016–FY2018      300,000         1,200,000         1,800,000   

The potential individual future payouts set forth in the table above are set
dollar amounts ranging from threshold (minimum) amounts, if the EPS goal
achieved is less than target, up to maximum amounts, if the plan goal is
substantially exceeded. There can be no assurance that the potential future
payouts shown in this table will be achieved.

Stock Repurchase Program-Related Adjustments to EPS for LTI Plan Purposes

During fiscal 2014 and the first quarter of fiscal 2015, FedEx repurchased
42.2 million shares as part of its stock repurchase program. Because the
positive impact on EPS resulting from this stock repurchase program did not
reflect core business performance, the Board of Directors, upon the
recommendation of the Compensation Committee, approved the exclusion of the
impact of the stock repurchase program (net of interest expense on debt issued
to fund a portion of the program) on fiscal 2014 and fiscal 2015 EPS for
purposes of the FY2014-FY2016 LTI plan. As a result, (i) adjusted fiscal 2014
EPS of $6.68, rather than fiscal 2014 EPS of $6.75 (as originally reported
before FedEx’s adoption of mark-to-market (“MTM”) accounting for its defined
benefit pension and other postretirement plans), and (ii) adjusted fiscal 2015
EPS of $8.24, rather than adjusted fiscal 2015 EPS of $8.87 (as discussed in
more detail below), are being used for purposes of the FY2014-FY2016 LTI plan.
Fiscal 2016 EPS will be adjusted following the end of that fiscal year using a
similar methodology to exclude the impact of the stock repurchase program for
purposes of the FY2014-FY2016 LTI plan.

 

4



--------------------------------------------------------------------------------

Typically, the base-year number over which the three-year average annual EPS
growth rate goals are measured for an LTI plan is the final full-year EPS of the
preceding fiscal year. For the FY2015-FY2017 LTI plan, however, the base-year
year number is $7.12, not fiscal 2014 EPS of $6.75 (as originally reported
before FedEx’s adoption of MTM accounting for its defined benefit pension and
other postretirement plans). The Board of Directors, upon the recommendation of
the Compensation Committee, approved this increase in the base-year EPS in order
to exclude the impact of FedEx’s stock repurchase program on a prospective
basis, thereby making subsequent adjustments of EPS with respect to the stock
repurchase program in future years unnecessary for purposes of the FY2015-FY2017
LTI plan.

Mark-to-Market Accounting and Other Adjustments to EPS for LTI Plan Purposes

The Board of Directors, upon the recommendation of the Compensation Committee,
approved the exclusion of certain items from fiscal 2015 EPS for purposes of
FedEx’s FY2014-FY2016 and FY2015-FY2017 LTI plans and for establishing the
base-year EPS for the FY2016-FY2018 LTI plan. For purposes of these plans,
fiscal 2015 EPS was adjusted to exclude: (i) the net impact of FedEx’s adoption
of MTM accounting for its defined benefit pension and other postretirement
plans, including the impact of lowering the expected return on plan assets
assumption from 7.75% to 6.5% in the presentation of segment results for all
prior periods; (ii) aircraft impairment and related charges recorded in the
fourth quarter; and (iii) a charge in the fourth quarter to increase the legal
reserve associated with the settlement of a legal matter at FedEx Ground to the
amount of the settlement.

As a result, adjusted fiscal 2015 EPS of $8.87, rather than reported fiscal 2015
EPS of $3.65, is being used for purposes of the FY2014-FY2016 LTI plan (before
the adjustment relating to the stock repurchase program described above) and the
FY2015-FY2017 LTI plan. The Board of Directors determined that, by excluding
these items, payouts, if any, under these plans will more accurately reflect
FedEx’s core financial performance in fiscal 2015. In addition, $8.87 will be
the base-year EPS for the FY2016-FY2018 LTI plan.

Because the MTM Adjustment is not reflective of core business performance, the
Board of Directors, upon the recommendation of the Compensation Committee, also
determined that the MTM Adjustment will be excluded from fiscal 2016 and fiscal
2017 EPS for purposes of the FY2014-FY2016 and FY2015-2017 LTI plans and from
EPS calculations under future LTI plans, beginning with the FY2016-FY2018 LTI
plan.

 

5